DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert P. Michal on 02/18/2021.

The application has been amended as follows: 
In claim 30, line 2: “a plane” has been changed to –the horizontal XY-plane--.
In claim 33, line 2: “out of chain wheels” has been changed to –out of the chain wheels--.
In claim 33, last line: “the xy plane” has been changed to –the horizontal XY-plane--. 
Claim 34 has been deleted.
Drawings
The drawings were received on 12/09/2020.  These drawings are acceptable.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/09/2020, with respect to claim 30 has been fully considered and are persuasive.  The objection of claim 30 has been withdrawn. 
Applicant’s arguments, see Remarks page 9, with respect to the 35 U.S.C. 112(b) rejections of claims 29-34, 38, 39 and 42-45 have been fully considered and are persuasive.  The rejections of claims 29-34, 38, 39 and 42-45 have been withdrawn. 
Applicant’s arguments, see Remarks pages 9-13, with respect to the 35 U.S.C. 103 rejections of claims 29-34 and 38-45 have been fully considered and are persuasive.  The rejections of claim 29-34 and 38-45 have been withdrawn. 

Allowable Subject Matter
Claims 29-33, 38-45 and 56-57 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An apparatus for emptying and filling horizontal freezers, comprising: a) a first and a second linear chain actuator… a sliding beam extending at least between said first and second chain actuators and being fixedly mounted… a feeding arrangement for retracting said first and second chain actuators… the first chain actuator is engaged with a first chain wheel and the second chain actuator is engaged with a second chain wheel, wherein said first and second chain .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763